Citation Nr: 1822194	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 2012, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 2, 2012, for the grant of service connection for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

In the Notice of Disagreement (NOD) that the Veteran filed in February 2014, he informed VA that he had initially filed a claim for disability for his hearing at the time of his discharge (from service) in June 1973, and that he never heard anything about it.  He reiterated that contention in his September 2014 substantive appeal.  He also reported in February 2014 that he has had hearing loss and tinnitus for over 40 years.  The Board thus construes the Veteran's February 2014 NOD as including a disagreement with the effective date of the grant of service connection for hearing loss and tinnitus, in addition to the assigned initial ratings.  

Thus, as there is a timely notice of disagreement with the March 2013 rating decision with respect to the effective date of the awards of service connection for hearing loss and tinnitus, and a Statement of the Case (SOC) has not yet been issued in the matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the claim for issuance of an SOC.  Moreover, this matter is inextricably intertwined with the claims for increased initial ratings for hearing loss and tinnitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding entitlement to an effective date earlier than October 2, 2012, for the grant of service connection for bilateral hearing loss disability and tinnitus.  Inform the Veteran of his appellate rights with respect to those two issues.  If the Veteran perfects an appeal of one or both issues, return them to the Board.  

2.  Conduct any additional development determined to be warranted, to include afforded the Veteran any additional VA examinations deemed appropriate.  

3.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




